Citation Nr: 1513807	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for hypertension, to include due to Agent Orange herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's increased rating claim for bilateral hearing loss must be remanded again.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2012 remand, the Board specifically requested that the AOJ obtain any outstanding VA treatment records related to the Veteran's hearing loss since March 2009.  In March 2013, the AOJ contacted the Veteran about when his hearing aids were reprogramed-the Veteran stated March 2009, but the VA treatment records showed it was February 2009.  It does not appear that the AOJ requested any outstanding VA treatment records dated from March 2009 to the present, nor is there any notation in the file that they were unavailable.  The Veteran specifically denied any private treatment for his bilateral hearing loss.  
As such, the case must be remanded to obtain these outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records from March 2009 to the present.  All efforts, to include follow-up requests, to obtain these records must be documented and VA facilities must provide a negative response if no records are found.  

2.  The AOJ should perform any additional development-including a new VA audiological examination, if indicated.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




